Trumbull C.P. No. 01CR793. This cause is pending before the court as a death penalty from the Court of Common Pleas of Trumbull County. Upon consideration of appellant’s motion to hold appeal in abeyance for remand to trial court to resolve putative conflict of interest,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that this case be remanded to the trial court for a hearing and determination of the putative conflict of interest of appellant’s counsel. Following determination of that issue, the trial court shall refer this matter back to this court by sending an order finding either that no such conflict exists or finding that a conflict of interest exists and appointing new counsel.
*1452IT IS FURTHER ORDERED by the court that briefing in this case be stayed during the remand. Briefing shall commence when the trial court’s order on remand is filed with this court, and appellant’s brief shall be due 90 days from that date. The parties shall otherwise comply with S.Ct.Prac.R. VI and S.Ct.Prae.R. XIX.